Citation Nr: 1315389	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  08-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the New York RO that, in part, granted service connection for bilateral knee disabilities, rated 0 percent (noncompensable), effective February 11, 2007, the day after his discharge from service.  

In September 2009, the Veteran testified during a video conference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Veteran was offered another hearing with another VLJ and given 30 days to respond, but since no response was received his right to another hearing is deemed waived.

In February 2011, the Board remanded this matter for additional development.  When the matter was returned to the Board a May 2012 decision was issued that granted an initial compensable rating of 10 percent for each knee, but as additional evidence had not been considered by the RO, also referred to as the Agency of Original Jurisdiction (AOJ), the matter was remanded to the RO to adjudicate the claim based on the additional evidence.

A May 2012 rating decision effectuated the increased rating awarded by the Board effective February 11, 2007.

In October 2012, the case was remanded for additional development.



As noted in the February 2011, May 2012, and October 2012 Board decisions, service connection for a low back disorder, including as secondary to the service-connected knee disabilities was raised by the Veteran and referred to the AOJ since the Board did not have jurisdiction over the matter.  This matter has still not been adjudicated and is referred once again.  It was also noted in the October 2012 Board remand that clarification was needed as to the Veteran's statement attached to his VA Form 9 and whether it was intended to be a notice of disagreement with the August 2007 rating decision that denied service connection for back pain/popping.  This also appears not to have been acted upon.


FINDINGS OF FACT

1.  Throughout the appeal, the service-connected right knee disability was manifested by pain, flare-ups, extension limited to no worse than 10 degrees, and flexion limited to no worse than 115 degrees with no evidence of additional functional loss with repetition, weakened movement, excess fatigability, or incoordination; slight instability/subluxation was demonstrated.

2.  Throughout the appeal, the service-connected left knee disability was manifested by pain, flare-ups, and flexion limited to no less than 105 degrees with no evidence of additional functional loss with repetition, weakened movement, excess fatigability, or incoordination; slight instability/subluxation was demonstrated.

3.  Prior to November 24, 2012, the Veteran had full extension of the left knee.  Beginning November 24, 2012, the service-connected left knee disability was manifested by extension limited to 15 degrees on repetitive motion.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral syndrome, evaluated as arthritis based on pain and limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 (2012).

2.  Prior to November 24, 2012, the criteria for an initial rating in excess of 10 percent for left knee patellofemoral syndrome, evaluated as arthritis based on pain and limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 (2012).

3.  Effective November 24, 2012, the criteria for a  20 percent rating, but no higher, for left knee patellofemoral syndrome, evaluated as arthritis based on limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 (2012).

4.  Effective February 11, 2007, the criteria for a separate 10 percent rating, but no higher, for right knee patellofemoral syndrome, evaluated as subluxation/instability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2012).

5.  Effective February 11, 2007, the criteria for a separate 10 percent rating, but no higher, for left knee patellofemoral syndrome, evaluated as subluxation/instability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, (4) disability rating, and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that, to the extent possible, the VCAA notice also should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appeal of this claim arose from the August 2007 rating decision granting service connection for a bilateral knee disability and assigning the initial 0 percent (noncompensable) rating that became effective the day following the Veteran's discharge from service. Once a Notice of Disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and Statement of the Case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  He was provided this required SOC in February 2008 citing the applicable statutes and regulations and discussing the reasons and bases for not assigning a higher initial rating for this disability.  Indeed, he was also provided notice by letters dated in March 2007, February 2009, and March 2011, followed by supplemental SOCs (SSOCs) in May 2012 and February 2013.

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA has obtained all pertinent/identified records that could be obtained and the Veteran's VA and service treatment records have been secured.  The Veteran was also afforded VA examinations that are deemed adequate and contain sufficient information to rate the disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

He additionally had a video conference Board hearing before a VLJ.  According to 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the presiding hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the VLJ identified the issue on appeal and during the course of the hearing engaged in a discussion of evidence that would be relevant to the appeal such as the treatment and symptoms associated with the bilateral knee disability.  Moreover, the Veteran did not raise any new issues pertaining to the claim during the course of his hearing.  See Bryant, 23 Vet. App. at 497-98.  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.  

The Veteran has not alleged there was any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Furthermore, the Veteran was afforded the opportunity to testify at another hearing since the VLJ who conducted in September 2009 hearing is no longer employed at the Board, but no response was received.  Even assuming there was such a deficiency, the Board finds that it did not prejudice his claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Given the development of the Veteran's claim by the RO and the Board in the February 2011, May 2012, and October 2012 remands, any deficiency in the September 2009 video conference hearing was non-prejudicial.  See id.

Development directed by the Board's October 2012 remand was completed and all evidence, including VA treatment records, has been obtained.  As the findings related to the bilateral knee disability were fully reported on VA examination, there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-4 (1999) (indicating situations when it is acceptable to have "substantial", even if not "exact" or "total", compliance with remand directives).  The Board therefore is proceeding with the adjudication of the claims.

Legal Criteria

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, a disability may have undergone varying and distinct levels of severity throughout the entire time period that the increased-rating claim has been pending.  In those instances, it is appropriate to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (employing this practice irrespective of whether the rating being contested in an established or initial rating).

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40. 

Analysis

The Veteran contends that an even higher rating is warranted for his bilateral knee disability.

On the initial March 2007 VA examination, the Veteran complained of bilateral knee pain.  At the time, he worked on a farm, which involved a lot of walking daily that produced pressure in his knees, but he did not take any medication.  There was no swelling, giving way, or locking of either knee.  The right knee ached after activities such as running, jumping, or walking fast.  Similar complaints were reported with the left knee but they occurred much less frequently.  He reportedly no longer engaged in running or jumping activities, and walking on inclines or climbing stairs did not produce any symptoms.

On examination, the Veteran had a symmetrical gait and he was able to squat fully and return to a standing position without assistance or complaints.  Range of motion studies revealed full extension and flexion without pain.  There was no effusion, crepitus, joint line tenderness, or instability in either knee.  Both knees were stable to varus and valgus stress and there were no changes with repetitive motion of either knee.  Neurologically, deep tendon reflexes (DTRs) were 2+, motor strength was 5/5, and sensation to pinprick was normal.  X-rays of the knees at this time failed to show any abnormality.

On an April 2007 comprehensive examination, there were no changes noted in his complaints, but he did report having pain that was 7 to 8 in intensity when doing strenuous exercise.  No neurological deficits were found and his knees were asymptomatic at the time.

An August 2007 VA treatment record notes the Veteran's complaint of increased pain with activity.  He continued to demonstrate full range of bilateral knee motion and no abnormality was found in muscle strength or sensation.  He had anterior/medial laxity on the left and questionable laxity on the right.  Therapeutic exercise was recommended.   

VA treatment records from May 2007 to March 2008 indicate there was no change in his knee pain, however, he also reported that his knees popped.  Examinations revealed minimal crepitation with movement of the knees and good mobility.  Neurologically, he was intact.  A July 2008 record indicates no abnormality was found in the knees.

An August 2008 VA treatment record indicates the Veteran had knee support that he used as needed.

February and March 2009 letters from the Veteran's parents indicate the Veteran had severe knee pain when he participated in physical activities.  

In September 2009, the Veteran testified that he tried to remain physically active despite his knee pain and that medication such as Motrin or Ibuprofen did not help his pain.  He also stated that, as a student, it was difficult to maintain a regular sitting position for more than a couple of minutes due to pain.

A May 2010 VA treatment record notes knee pain but it also indicates he had full range of motions in his knees without tenderness or pain.  There was also no evidence of grinding.  A June 2010 record notes that X-rays of the knees were normal with the exception of an equivocal right sided patella tilt.

On March 2011 VA examination, the Veteran complained of knee pain and stiffness.  Flare-ups occurred after running 2 miles or hiking for 6 hours.  These episodes occurred frequently, lasted for hours, and were moderate in severity.  The Veteran indicated that he did not experience any additional limitation of motion or other functional impairment during flare-ups.  There were no neurological deficits and his gait was normal.  There was no evidence of joint swelling, effusion, tenderness, laxity, ankylosis, or inflammatory arthritis.  Active range of motion was normal and without objective evidence of pain.  There were no changes in range of motion or pain with repetitive motion.  He was noted to have knee pain after strenuous activities, but there was no affect on usual daily activities.  The Veteran worked full-time and he reported having no problems with work, daily activities, or sports.  In July 2011, the examiner provided clarification by noting range of motion in both knees was normal with extension to 0 degrees and flexion to 140 degrees.

A January 2012 letter from the Veteran's friend states that she noticed he had been limping while shopping at a downtown mall.  He informed her that his knees were bothering him.  She noted that he altered the way he walked to alleviate his pain.

An October 2012 VA treatment record indicates the Veteran worked full-time at a desk job.

On November 2012 VA examination, the Veteran reported that his current job was sedentary and that he only had pain with heavy use involving activities such as hiking and playing soccer; he also had occasional problems changing gears on a manual transmission car.  He stopped playing soccer one month earlier due to his knees and his hiking distances ranged from 1 to 8 miles.  He believed that his condition had worsened since less was needed to have an onset of pain.  When there was pain around his kneecaps he popped them to relieve the pressure, which provided relief.  When his pain was behind the knees, he treated it with rest and NSAIDS.  The pain behind the knees was rated 10/10 and the patella knee pain was rated 6/10.  He reported that during periods of knee pain he did not stand a lot because he felt insecure about bearing weight on the joint.  The Veteran reported having flare-ups that impacted knee function.  Pain occurred "out of nowhere" and he was unable to identify any aggravating factors.  During periods of pain behind the knees he could not navigate stairs.

Range of motion studies revealed right knee flexion to 115 degrees without painful motion and extension to 5 degrees without painful motion.  The left knee demonstrated flexion to 115 degrees without painful motion and extension to 10 degrees without painful motion.  With repetitive motion there was no change in right knee flexion but extension was further limited to 10 degrees.  With repetitions, the left knee was further limited to 105 degrees of flexion and extension was limited to 15 degrees.  Although the Veteran was noted to have additional limitation of motion after repetitive motion, there was no additional functional loss and/or functional impairment of the knees.  For both knees, there was no evidence of more movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, instability of station, disturbance of locomotion, or interference with sitting, standing, and weight bearing.  There was no pain or tenderness to palpitation of the joint line or soft tissue of the knees and muscle strength was 5/5.  The Veteran did not have any meniscal conditions, meniscus symptoms, or surgery.  Joint stability testing revealed normal anterior, posterior, and medial-lateral stability.  There was evidence or history of subluxation that was slight, bilaterally.  The examiner provided a detailed explanation of the type of symptoms experienced by individuals with the Veteran's disability.  It was also noted that the Veteran had audible popping of the knees, but there was no pain on palpation or swelling.  On this examination, there was no evidence of lateral instability, subluxation, or ankylosis of either knee.  The examiner opined that the diagnosis of patellofemoral pain syndrome in light of the stress fractures of both patellae in service in an acute phase would significantly limit functional ability and result in pain un use; occasional spontaneous flare-ups; instability of station; disturbance of locomotion; interference with sitting/standing/weight bearing; weakened movement and easy fatigability when symptoms were acute.

The service-connected bilateral knee disability was initially rated under 38 C.F.R. § 5019-5260 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The rating schedule provides that bursitis should be rated on the limitation of motion of the affected part, as arthritis, degenerative.  38 C.F.R. § 4.71a , Diagnostic Code 5019 (2012).  In this case, the bilateral knee disability was considered analogous to bursitis and rated based on limitation of flexion.  When the RO effectuated the Board's increase of 10 percent for each knee in the May 2012 rating decision, the diagnostic code for the left knee changed to Code 5003, which pertains to degenerative arthritis, and the codes for the right knee remained unchanged.  On review of the record, however, the Board finds that Diagnostic Code 5261 is the most appropriate code under which to rate the Veteran's knees, as he demonstrated compensable limitation of extension in both knees on VA examination in November 2012; whereas, his knee flexion did not meet the criteria for a 0 percent rating under DC 5260.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  This is because, read together, Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Descriptive terms such as "slight", "moderate", "severe" and "marked", etc., are in certain instances not specifically defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is assigned when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  Normal extension is 0 degrees.  38 C.F.R. § 4.71a, Plate II. 

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

For the time period prior to November 24, 2012, the evidence of record does not support a finding that the limitation of extension warrants a rating higher than the 10 percent rating that is currently in effect for each knee.  The Veteran had full extension to 0 degrees prior to this date.  For example, on the initial March 2007 VA examination, range of motion studies revealed full extension without pain.  An August 2007 VA treatment record notes that he continued to demonstrate full range of bilateral knee motion.  A May 2010 VA treatment record notes knee pain, but also indicates full range of motion.  On the March 2011 VA examination, range of motion in both knees was normal with extension to 0 degrees.  These findings are still well outside the criteria for a higher rating which requires, at a minimum, limitation of knee extension to 15 degrees.  Since the current ratings already contemplate pain and additional functional loss due to flare-ups and were assigned upon this basis, there is no basis upon which to assign a higher rating.

The findings of the November 2012 VA examination show knee extension was reduced to a compensable degree, bilaterally.  On repetitive motion, right knee extension was reduced to 10 degrees, which is consistent with the criteria for a 10 percent rating under Code 5261.  A higher rating is not assigned since extension was not limited to 15 degrees or greater.  On repetitive motion of the left knee, extension was limited to 15 degrees, which is consistent with a 20 percent rating under Code 5261.  A higher rating is not assigned since extension was not limited to 20 degrees or greater.  Therefore, as of November 24, 2012, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the right knee under DC 5261; however, the evidence supports the assignment of a 20 percent rating, and not, higher, for the left knee under DC 5261.

The Board must also consider whether the Veteran is entitled to separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg).  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004). Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.   Here, the Veteran had full flexion bilaterally with knee pain and flare-ups through most of the appeal.  Even when reduced flexion was found on the November 2012 VA examination, it was only limited to 115 degrees in the right knee and to 105 degrees in the left knee.   These findings are still well outside the criteria for a 0 percent rating, which requires, at a minimum, limitation of knee flexion to 60 degrees.  A separate rating for painful flexion is not warranted, as to assign two separate ratings based upon painful motion would be pyramiding.  See 38 C.F.R. § 4.14.

Separate ratings may also be assigned where there is limitation of motion and subluxation/instability (see VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998)).  Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Here, the Veteran is shown to have slight subluxation or instability of the knees.  The November 2012 VA examiner indicated the Veteran had a history of slight subluxation bilaterally.  Regarding instability, a June 2010 VA treatment record showed slight increased varus/valgus laxity on the left.  An August 2007 VA treatment record also indicates there was laxity in the left knee and possibly the right.  Thus, the Board concludes that separate 10 percent ratings, but not higher, are warranted under DC 5257 for each knee.  

The Board has reviewed the record to determine whether any other diagnostic code may be applicable to the Veteran's disabilities and entitle him to higher ratings.  Since neither knee was shown to be manifested by ankylosis, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, or 5258.  The Veteran is also not shown to have had semilunar cartilage removed from either knee, so Diagnostic Code 5259 is also not applicable.  

The Board also considered the various lay statements and the Veteran's contentions regarding the Veteran's symptoms and manifestations of his bilateral knee disability.  As noted previously, his flare-ups and complaints of pain are already contemplated in his current ratings, therefore, no higher rating is assignable on this basis.

The Veteran expressed his dissatisfaction with the November 2012 VA examination and questioned the qualifications of the examiner.  He objected to the fact that the examiner was a nurse practitioner rather than an orthopedic doctor and that the examiner referred to materials found on the internet and Power Point documents on how to conduct examinations.  See the statement dated November 2012.

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has failed to demonstrate by evidence other than mere allegation that the Board cannot rely on the examiner's examination or opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (a nurse's opinion provided within the scope of his or her training is competent medical evidence).  There is absolutely no legal requirement that medical examinations only be conducted by physicians.  See, e.g., Cox, supra; Goss v. Brown, 9 Vet. App. 109, 114 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Thus, the fact that the examiner was a nurse and referred to other materials does not render the nurse incompetent to conduct the examination or demonstrate that the examination was inadequate in any respect.  All of the Board's directives as to the scope of the examination were followed and all of the findings necessary to rate the disability were contained in the examination report.  There is no evidence that would tend to show that the November 2012 VA examiner was not competent or qualified to examine the Veteran or offer an opinion.

For the reasons stated, a preponderance of the evidence is against a higher rating for the right knee disability based on limitation of motion; supports the assignment of a 20 percent for the left knee based upon limitation of extension as of November 24, 2012; and supports additional 10 percent ratings for subluxation/instability of both knees, effective February 11, 2007.  

Extraschedular

The Board considered whether referral for consideration of an extraschedular rating is indicated for service-connected right knee disability.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Veteran's bilateral knee disability is manifested by objective evidence of limitation of motion, pain, flare-ups, and crepitus as well as several subjective complaints noted by the Veteran.  All of the signs and symptoms noted in the claims file are contemplated by the rating schedule, therefore, the manifestations of the disability are not unusual or exceptional.  See 38 C.F.R. § 4.40, 4.45, 4.71a, DCs 5257, 5260, 5261.  The Veteran's statements have been considered regarding his disabilities but the level of impairment is consistent with the ratings.  Thus, the referral for extraschedular consideration is not warranted.


ORDER

An initial rating in excess of 10 percent for right knee patellofemoral syndrome, evaluated as arthritis based on pain and limitation of motion, is denied.

Prior to November 24, 2012, an initial rating in excess of 10 percent for left knee patellofemoral syndrome, evaluated as arthritis based on pain and limitation of motion, is denied.

As of November 24, 2012, a rating of 20 percent, and not higher, for left knee patellofemoral syndrome, evaluated as arthritis based on pain and limitation of extension under Diagnostic Code 5261, is granted, subject to the law and regulations governing payment of monetary benefits.

As of February 11, 2007, a separate rating of 10 percent for right knee patellofemoral syndrome, evaluated as subluxation/instability under Diagnostic Code 5257, is granted, subject to the law and regulations governing payment of monetary benefits.

As of February 11, 2007, a separate rating of 10 percent for left knee patellofemoral syndrome, evaluated as subluxation/instability under Diagnostic Code 5257, is granted, subject to the law and regulations governing payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


